J-S29027-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JEFFREY MEDGEBOW                           :
                                               :
                       Appellant               :   No. 990 EDA 2021


       Appeal from the Judgment of Sentence Entered February 25, 2021,
             in the Court of Common Pleas of Montgomery County,
             Criminal Division at No(s): CP-46-CR-0000387-2018.


BEFORE:      PANELLA, P.J., KUNSELMAN, J., and STEVENS, P.J.E.*

MEMORANDUM BY KUNSELMAN, J.:                        FILED DECEMBER 13, 2021

        Jeffrey Medgebow appeals from the judgment of sentence imposed after

the trial court found him guilty of possession of a controlled substance and

possession with intent to deliver (“PWID”).1 Upon review, we affirm.

        The facts and procedural history are as follows. Between August and

December 2017, police met with several confidential sources who reported

that Medgebow was involved in the sale of various controlled substances in

Philadelphia and Montgomery counties. They also learned that Medgebow was

registered to Room 811 of the Home2 Suites Hotel located on Arch Street in

Philadelphia, Pennsylvania.
____________________________________________


*   Former Justice specially assigned to the Superior Court.
1   35 P.S. §§ 780-113(a)(16) and (a)(30).
J-S29027-21



       In December 2017, the police conducted two controlled buys, one in

Philadelphia and one in Upper Merion, using a confidential informant. On both

occasions,      the   CI    met     with       Medgebow   and   purchased   crystal

methamphetamine directly from Medgebow. After each transaction, the police

followed Medgebow and observed him return to Room 811 of the Home2

Suites Hotel.

       On January 4, 2018, the police executed a search warrant at Room 811

of the Home2 Suites Hotel. Medgebow was present when they searched his

room and found, amongst other things, MDMA (ecstasy) and several bags of

methamphetamine.           A substantial amount of methamphetamine totaling

54.68 grams was recovered from Room 811 and the controlled purchases.

        After the search, Medgebow gave a statement wherein he admitted

that all of the controlled substances in Room 811 belonged to him. He further

admitted that he sold methamphetamine in bulk in amounts ranging from 5

to 12 ounces per week. Medgebow confirmed that he possessed these drugs

with the intent to deliver them to other individuals in both Philadelphia and

Montgomery Counties.

       On September 6, 2019, following a stipulated bench trial, the trial court

found Medgebow guilty of both charges. On February 25, 2021,2 the court
____________________________________________


2 Medgebow failed to appear for his originally scheduled sentencing on
December 10, 2019, due to his imprisonment in New Jersey on unrelated
charges and later absconded to Florida following his release. Authorities in
Florida subsequently arrested Medgebow and extradited him to Pennsylvania.
Upon receiving notification that Medgebow returned to Pennsylvania, the trial
court sentenced him.

                                           -2-
J-S29027-21



imposed a sentence of 60 to 120 months of imprisonment for the PWID

conviction and 6 to 12 months of imprisonment for the possession conviction,

concurrent to the PWID sentence. Medgebow filed a post-sentence motion,

which the court denied.

     Medgebow filed this timely appeal.      Medgebow and the trial court

complied with Pennsylvania Rule of Appellate Procedure 1925.

     On appeal, Medgebow raises a single issue challenging the discretionary

aspects of his sentence. Medgebow’s Brief at 3.   This Court has stated that

challenges to the discretionary aspects of a sentence do not entitle an

appellant to review as of right.   Commonwealth v. Dempster, 187 A.3d

266, 272 (Pa. Super. 2018). To reach the merits of a discretionary sentencing

issue, we must conduct a four-part analysis to determine:

     (1) whether the appeal is timely; (2) whether [Medgebow]
     preserved his issue; (3) whether [Medgebow’s] brief includes a
     concise statement of the reasons relied upon for allowance of
     appeal with respect to the discretionary aspects of sentence [in
     accordance with 2119(f)]; and (4) whether the concise statement
     raises a substantial question that the sentence is appropriate
     under the sentencing code. . . [I]f the appeal satisfies each of
     these four requirements, we will then proceed to decide he
     substantive merits of the case.

Commonwealth v. Colon, 102 A.3d 1033, 1042-43 (Pa. Super. 2014)

(quoting Commonwealth v. Austin, 66 A.3d 798, 808 (Pa. Super. 2013)).




                                    -3-
J-S29027-21



       Here, Medgebow has satisfied the first three requirements of Colon.3

Accordingly, we must determine whether Medgebow raises a substantial

question.

       In his Rule 2119(f) statement, Medgebow claims that his sentence was

unduly harsh and excessive because the trial court focused on factors which

were already factored into the sentencing guidelines, i.e., that he was an

admitted drug dealer, he lived a charmed life, and sold drugs to maintain his

lifestyle.   He further argues the court gave inadequate weight to certain

mitigating factors, particularly, the non-violent nature of his crime, his

advanced age and physical ailments/heart problems, and that he sold drugs

merely to subsist. Therefore, according to Medgebow, a lesser sentence was

warranted. Medgebow’s Brief at 9-10.

       An appellant raises a “substantial question” when he “sets forth a

plausible argument that the sentence violates a provision of the [S]entencing

[C]ode or is contrary to the fundamental norms of the sentencing process.”

Commonwealth v. Crump, 995 A.2d 1280, 1282 (Pa. Super. 2010) (citation

omitted).
____________________________________________


3 The Commonwealth claims that Medgebow’s excessiveness claim is waived
because he failed to raise it in his post-sentence motion. Commonwealth’s
Brief at 5. Objections to the discretionary aspects of a sentence are generally
waived if they are not raised at the sentencing hearing or in a motion to modify
the sentence imposed. Commonwealth v. Mann, 820 A.2d 788, 794 (Pa.
Super. 2003), appeal denied, 831 A.2d 599 (2003). However here, although
Medgebow’s motion could have been more specific, he did request that the
trial court “craft a sentence in the middle of the standard range of the
guidelines.” From this, we infer that Medgebow claimed his sentence was
excessive. Therefore, Medgebow preserved this issue.

                                           -4-
J-S29027-21



        This Court has held that:

        a claim of inadequate consideration of mitigating factors does not
        raise a substantial question for our review. However, prior
        decisions from this Court involving whether a substantial question
        has been raised by claims that the sentencing court “failed to
        consider” or “failed to adequately consider” sentencing factors has
        been less than a model of clarity and consistency....

        This Court has ... held that an excessive sentence claim—in
        conjunction with an assertion that the court failed to consider
        mitigating factors—raises a substantial question.

Commonwealth v. Caldwell, 17 A.3d 763, 769–70 (Pa. Super. 2015)

(internal quotation marks and citations omitted).

        Here, Medgebow does not claim that the trial court failed to consider

relevant factors. Instead, he only claims that the trial court did not adequately

consider certain mitigating factors. This argument does not raise a substantial

question, and we will not consider the merits of it.

        Even if we were to consider the merits, we would conclude that the trial

court did not abuse its discretion in sentencing Medgebow.4

____________________________________________



4   Our standard of review of a sentencing claim is as follows:

        Sentencing is a matter vested in the sound discretion of the
        sentencing judge, and a sentence will not be disturbed on appeal
        absent a manifest abuse of discretion. In this context, an abuse
        of discretion is not shown merely by an error in judgment. Rather,
        the appellant must establish, by reference to the record, that the
        sentencing court ignored or misapplied the law, exercised its
        judgment for reasons of partiality, prejudice, bias or ill will, or
        arrived at a manifestly unreasonable decision.
(Footnote Continued Next Page)


                                           -5-
J-S29027-21



        Notably, the trial court had the benefit of a pre-sentence report

“[W]here the trial court is informed by a pre-sentence report, it is presumed

that    the   court   is   aware   of   all    appropriate   sentencing   factors   and

considerations, and that where the court has been so informed, its discretion

should not be disturbed.” Commonwealth v. Ventura, 975 A.2d 1128, 1135

(Pa. Super. 2009) (citation omitted).               The court also had sentencing

memoranda prepared by the Commonwealth and the defense, as well as a PPI

evaluation.     Additionally, Medgebow’s sentence was within the standard

range, albeit the high end. Such sentences are considered appropriate under

the Sentencing Code. See Commonwealth v. Moury, 992 A.2d 162 171

(Pa. Super. 2010).

        At the sentencing hearing, the court heard testimony from Medgebow’s

relative who indicated that, despite coming from a wealthy background,

Medgebow had “a lot of struggles with life” as well as serious health problems.

Medgebow’s counsel noted that Medgebow had once been very successful, but

his businesses failed. As a result, counsel suggested that Medgebow became

troubled which caused him to start committing crimes.                Counsel further

emphasized that Medgebow took responsibility for the drugs found in his

room.



____________________________________________



Commonwealth v. Shugars, 895 A.2d 1270, 1275 (Pa. Super. 2006).



                                              -6-
J-S29027-21



      The trial court indicated that it was aware of the information pertaining

to Medgebow’s character and other relevant mitigating factors.       It further

confirmed that it considered this information when formulating Medgebow’s

sentence, but it was not persuaded to give Medgebow a lesser sentence. See

Trial Court Opinion, 6/14/21, at 6.

      The trial court observed that Medgebow sold drugs on a regular basis

and sold significant amounts of drugs. He did so by preying on people’s drug

habits for his own personal gain and to support his lavish lifestyle, which the

court found completely unacceptable and warranted consequences. After his

trial in this case, Medgebow was arrested multiple times in Delaware and

Florida.     N.T., 2/25/21, at 27.    Furthermore, the trial court specifically

acknowledged Medgebow’s difficulties, but explained to him that:

      a lot of people face difficult things in their life and nothing you
      have faced [justifies] any of your actions, nor does anything that
      you faced justify a mitigated sentence. You demonstrate that you
      pose a current and future threat to the community to be a repeat
      offender.

Id. at 28.

      Based upon the foregoing, we would find that the trial court did not

abuse its discretion when it sentenced Medgebow, and that his claims are

meritless.

      Judgment of sentence affirmed.




                                      -7-
J-S29027-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/13/2021




                          -8-